Citation Nr: 1109819	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-39 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for service- connected right knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle disability.

5.  Entitlement to an initial compensable disability rating for service-connected residuals of cholecystectomy disability.

6.  Entitlement to an initial compensable disability rating for service-connected bilateral retina lattice degeneration and atrophic hole disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The issue of entitlement to an increased disability rating for service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from October 1984 to October 2004.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran submitted her initial claim while on active duty.  In a May 2005 rating decision, the RO granted service connection for a right knee disorder, residuals of cholecystectomy, a bilateral retina lattice degeneration and atrophic hole disorder, and a right ankle disorder.  The Veteran disagreed with the rating evaluations given by the RO and perfected an appeal.  The May 2005 rating decision also denied entitlement to service connection for, among other things, low back and left shoulder disorders.  The Veteran disagreed and perfected an appeal as to those claims.  

In a September 2008 decision and remand, the Board remanded the increased rating claims and the service connection claims for low back and left shoulder disorders for further evidentiary development.


FINDINGS OF FACT

1.  The evidence supports a conclusion that the Veteran's current low back disorder is related to her active duty service.

2.  The evidence supports a conclusion that the Veteran's current left shoulder disorder is related to her active duty service.

3.  The Veteran's service-connected right knee disability is manifested by x-ray evidence of mild degenerative changes, pain occurring every 2-3 weeks and lasting 1-2 days especially after increased physical activity, without deformity, instability, locking, stiffness or weakness and resulting in decreased mobility due to pain without effect on the Veteran's normal gait.

4.  The Veteran's service-connected right ankle disability is manifested by x-ray evidence of mild degenerative changes, without ankylosis, instability, incoordination, deformity or locking, and increased stiffness and constant effusion, with moderate pain at least 3-4 times per month.

5.  The Veteran's service-connected residuals of cholecystectomy are manifested by no gastrointestinal symptoms, no heartburn, gas or indigestion, no abdominal pain, and a surgical scar located on the upper right quadrant of the Veteran's abdomen measuring 1.3 centimeters at maximum width and 17.1 centimeters at maximum length, with no tenderness on palpation, no adherence to underlying tissue, no limitation of motion, no underlying soft tissue damage, and no breakdown over the scar.

6.  The Veteran's service-connected bilateral retinal lattice degeneration and atrophic hole disability is manifested by no evidence of diplopia and full and intact retinas without scars or defects, and corrected vision of 20/20 in each eye.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a left shoulder disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a disability rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2010).

4.  The criteria for a disability rating in excess of 10 percent for service-connected right ankle disability are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

5.  The criteria for a compensable disability rating for service-connected residuals of a cholecystectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7318; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

6.  The criteria for a compensable disability rating for service-connected bilateral retinal lattice degeneration and atrophic hole disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6011(2010).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that her low back and left shoulder conditions began during her active duty service, and that the disability ratings for her service-connected disabilities should be greater than assigned by VA.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for further procedural and evidentiary development.  Specifically, the Board ordered VBA to ensure that all required notice was provided to the Veteran; that VBA request that the Veteran identify all sources of medical treatment she had received for her service-connected and claimed disabilities; to provide an orthopedic examination of the Veteran's back and left shoulder conditions with an opinion whether it was at least as likely as not that the conditions were incurred during active duty service; a dermatology examination of the residual surgical scar of the service-connected cholecystectomy; an eye examination that described the nature and extent of the Veteran's service-connected bilateral retinal lattice degeneration and atrophic hole disability; and, an orthopedic examination of the Veteran's right ankle and knee disabilities.

The record shows that VBA requested that the Veteran tell them where she had received medical treatment in a letter dated October 2008.  As noted more fully below, VBA further provided the Veteran with all required notice.  The record shows that the Veteran received examinations by VA medical personnel in May 2009 and June 2010 regarding her back, left shoulder, right knee and ankle, abdominal surgical scar and eye disabilities.  As is more fully discussed below, the Board finds that the examinations are sufficient to render a decision in this case.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's claims arise from her disagreement with initial disability ratings for service-connected right knee, right ankle, residuals of cholecystectomy and bilateral retina disabilities.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has not contended, nor does the record indicate, that her claims have been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

With regard to the claims for entitlement to service connection for low back and left shoulder disorders, the Board grants the claims below.  Thus, the Veteran could not have been prejudiced by any lack of notice pertaining to those claims.  The Board notes briefly that the Veteran received notice of the elements of a service connection claim in letters dated August 2004, October 2008 and August 2010.  In addition, the Veteran was notified of the steps VA would take to assist her in developing her claims.  Finally, the Veteran was informed in letters dated march 2006, October 2008 and August 2010 of how VA determines a disability rating and an effective date.  

For those reasons, the Board finds that VA satisfied its duty to notify the Veteran.

The record demonstrates that VA has obtained the Veteran's service treatment records and VA treatment records pertaining to her claimed disabilities.  The Veteran was provided VA medical examinations in April 2005, May 2009 and June 2010.  As is discussed in greater detail below, the Board finds that the medical evidence is sufficient to provide a basis for adjudicating the Veteran's claims.

The Veteran has been represented during the pendency of her claims and has been informed by VBA of the law and regulations that apply to her claims.  The Board further observes that the Veteran elected in writing in her December 2005 VA For-9 substantive appeal not to present her claims at a hearing before a Veterans Law Judge.  For those reasons, the Board finds that VBA satisfied the duty to assist the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.


Entitlement to service connection for a low back disorder.

Entitlement to service connection for a left shoulder disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Analysis

The Veteran was diagnosed with mild degenerative changes in the low back and left shoulder.  Thus, Shedden element (1) is satisfied as to each claim.  The Veteran's service records show the Veteran complained of and was treated for a low back strain during service, and that she suffered a fracture of the right ankle during service in January 2004.  Thus, element (2) is satisfied as to each claim.  Finally, the May 2009 VA examiner, a nurse practitioner, rendered an opinion that it was at least as likely as not that the Veteran's mild degenerative changes were a result of her active duty.  The Board notes that the x-ray report includes a statement that the Veteran's condition is "normal" for her age.  The x-ray interpreter, however, did not physically evaluate the Veteran as the May 2009 VA examiner did and the record does not show that the Veteran's claims folder was reviewed by the x-ray interpreter as the May 2009 VA examiner did.  For those reasons, the Board finds that the opinion of the May 2009 VA examiner is more probative than the opinion provided by the x-ray interpreter.  For those reasons, the Board finds that Shedden element (3) is also satisfied, and further finds that entitlement to service connection for a low back disorder and a left shoulder disorder are warranted.

Entitlement to an initial disability rating in excess of 10 percent for service- connected right knee disability.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010). See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  See 38 C.F.R.  § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

Assignment of diagnostic code

On appeal is the Veteran's service-connected right knee disability.  The diagnosed right knee mild degenerative changes are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 [Arthritis, due to trauma, substantiated by X-ray findings] and Diagnostic Code 5257 [Knee, other impairment of: Recurrent subluxation or lateral instability] as 10 percent disabling.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's right knee disability was diagnosed in the May 2009 VA examination as "mild degenerative changes."  There are no findings of right knee instability.  The May 2009 examiner noted no deformity, no giving way, no subluxation and no locking, no stiffness and no weakness of the right knee joint.  Moreover, there is nothing in the April 2005 examiner's report regarding instability, but rather includes a diagnosis of DJD [degenerative joint disease] with associated chondromalacia of the knee.  Because there is no medical evidence of right knee instability, the Board finds that application of Diagnostic Code 5257 is inappropriate.  

The Board further observes, however, that the medical evidence includes range of motion measurements that show some limitations of flexion.  The Veteran's right knee limitation of flexion has been measured by the most recent VA examiner as 114 degrees, with objective evidence of additional limited motion after three repetitions.    

The Board has also considered the applicability other diagnostic codes.  There is no medical evidence of ankylosis of the Veteran's right knee, so Diagnostic Code 5256 is not for application and is not warranted by the medical evidence of record.  Similarly, there is no medical evidence of dislocation or frequent episodes of locking, thus, Diagnostic Code 5258 is not for application.  Finally, there is no evidence of any deformity or impairment of the tibia or fibula.  Thus, Diagnostic Code 5262 is not for application.

Under Diagnostic Code 5010, the rating official is referred to Diagnostic Code 5003 [Arthritis, degenerative].  Diagnostic Code 5003 provides that a 10 percent disability rating shall be provided so long as there is x-ray evidence of degenerative changes and so long as the limitation of motion under the appropriate diagnostic code is noncompensable.  In this case, limitation of motion of knee flexion is included in Diagnostic Code 5260 [Leg, limitation of flexion of].  For those reasons, the Board finds that Diagnostic Code 5260 is more appropriate in this case. 

Specific schedular criteria

Under Diagnostic Code 5003, arthritis, degenerative, substantiated by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned. With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Diagnostic Code 5003, Note (1).

Diagnostic Code 5260 provides a noncompensable, or zero percent, disability rating for flexion limited to 60 degrees.  A 10 percent disability rating is provided for flexion limited to 45 degrees.  A 20 percent disability rating is provided for flexion limited to 30 degrees.  Finally, a 30 percent disability rating is provided for flexion limited to 15 degrees.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Schedular rating

The Veteran's right knee was examined in April 2005 by a VA examiner.  The examiner noted that the Veteran's range of motion was flexion to 130 degrees and extension of 0 degrees.  The Veteran reported no symptoms at that time, but clinical examination showed slight fluid around the right knee.  On the other hand, the May 2009 examiner reported that the Veteran stated she had right knee pain every 2-3 weeks, lasting 1-2 days, especially after increased physical activity.  The examiner noted there was no deformity, no giving way, no subluxation or locking, and not stiffness or weakness.  The examiner reported that the Veteran's range of motion was 114 degrees of flexion and 0 degrees extension.  The examiner also reported objective evidence of additional limitation after three repetitions and that the Veteran had decreased mobility due to knee pain.

As noted above, a compensable disability rating is provided when medical evidence shows limited range of knee flexion to 45 degrees.  In this case, the Veteran's ranges of motion reported by the April 2005 and May 2009 examiners far exceed the required limited motion.  

The current 10 percent disability rating is warranted under Diagnostic Code 5003 which provides that a 10 percent disability rating when there is x-ray evidence of arthritis and the Veteran's range of motion is noncompensable.  The Veteran fits these criteria exactly.  For those reasons, the Board finds that a disability rating in excess of 10 percent for service-connected right knee degenerative changes is not warranted.

DeLuca considerations

The Board has considered whether an increased disability rating is warranted for the Veteran's right knee disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The April 2005 examiner reported that the Veteran had no symptoms.  The May 2009 examiner reported that there was objective evidence of additional limited range of motion after three repetitions and that the flexion was limited to 104 degrees due to pain.  There was no finding of additional loss of joint motion or joint function due to fatigue, weakness or lack of endurance following repetitive use."  

The Board recognizes that the record shows the Veteran had additional limited range of flexion, and further notes that the Veteran stated that she cannot walk in excess of a mile and that her knee pain is increased with increased physical activity.  
Thus, although not doubting that the Veteran experiences additional pain, this alone does not serve to allow for the assignment of additional disability in excess of the 10 percent which had already been assigned.  The additional limited range of motion is minimal and still far exceeds the schedular criteria for a compensable disability rating. 

Thus, assignment of additional disability based on DeLuca factors is not warranted.

Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle disability.

The law and regulations for increased disability ratings, rating musculoskeletal `disabilities and assignment of a diagnostic code have been stated above and will not be repeated here.

Assignment of a diagnostic code

The Veteran's right ankle disability is currently rated 10 percent disabling under Diagnostic Code 5271 [Ankle, limited motion of].  The 10 percent disability rating was made effective to May 7, 2009, the date of a VA medical examination. 

The medical evidence of record shows that the April 2005 VA examiner reported the Veteran had no current symptoms and showed ranges of motion including dorsiflexion of 30 degrees, plantar flexion of 35 degrees, inversion of 40 degrees and eversion of 30 degrees.  The May 2009 examiner noted that the Veteran had no current treatment of the ankle, had a normal gait, showed no deformity or instability, and showed tenderness of the right ankle and guarding of movement.  She reported ranges of motion of dorsiflexion of 0-to-11 degrees and plantar flexion of 0-to-35 degrees, with no ankylosis and x-ray evidence of mild degenerative changes.  

The Board observes that Diagnostic Codes 5270, 5272 and 5273 are not for application because there is no medical evidence of deformity or ankylosis.  In addition, Diagnostic Code 5274 is not for application because astragalectomy has not been diagnosed or supported by the medical evidence.  For those reasons, the Board finds that Diagnostic Code 5271 is the most appropriate diagnostic code for application.

As above, Diagnostic Code 5003 is for application in this case because there is x-ray evidence of mild degenerative changes in the Veteran's right ankle joint.  Also as above, Diagnostic Code 5003 provides that a 10 percent disability rating shall be provided so long as there is x-ray evidence of degenerative changes and so long as the limitation of motion under the appropriate diagnostic code is noncompensable.  

Schedular criteria

Diagnostic Code 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle joint and a 20 percent disability rating for marked limitation of motion of the ankle joint.  

The terms "moderate" and "marked" are not defined in VA regulations.  However, the Board observes that the word "moderate" is defined as "having average or less than average quality."  See Webster's Ninth New Collegiate Dictionary, (1983), at page 762.  "Marked" is defined as "having a distinctive or emphasized character." See Webster's Ninth New Collegiate Dictionary, (1983), at page 728.  

Range of motion for a normal ankle is dorsiflexion of 0-to-20 degrees and plantar flexion of 0-to-45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

Schedular rating

As indicated above, the Veteran had dorsiflexion of 20 degrees and plantar flexion of 35 degrees in April 2005, and dorsiflexion of 11 degrees and plantar flexion of 35 degrees in May 2009.  In both cases, the Veteran's plantar flexion is within 10 degrees of normal.  The Veteran's dorsiflexion is normal in 2005 and nearly 50 percent of normal in 2009.  

As noted above, the Veteran had a noncompensable disability rating between the November 1, 2004, date of her claim and the date of the May 2009 VA examination.  The Board finds that the 10 percent criteria of a moderate limitation of motion are not adequate to encompass the Veteran's current right ankle disability.  

The May 2009 examiner noted that the Veteran had stiffness and decreased speed of motion and constant effusion of the right ankle.  The Veteran reported that her ankle hurt "at least 3-to-4 days a month" and that she was only able to stand for 15-to-30 minutes at a time.  On the other hand, the report notes that there is no instability, no incoordination, no deformity or locking, and the Veteran's gait was described to be normal.  There was no ankylosis diagnosed, but there was x-ray evidence of mild degenerative changes.

In sum, the Board finds that a 50 percent reduction of range of the Veteran's right ankle dorsiflexion from normal range of motion is more than moderate and, giving the Veteran the benefit of the doubt, the Board finds that the criteria of a higher 20 percent disability rating are met.  The Board further finds that the 20 percent rating is the highest disability rating provided under Diagnostic Code 5271.  As is discussed below in Fenderson considerations, the Board finds that the effective date of the 20 percent disability rating is the date of the May 2009 VA examination, May 7, 2009.

DeLuca considerations

As above, the Board has considered whether an increased disability rating is warranted for the Veteran's right ankle disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the veteran is receiving the maximum rating allowable under Diagnostic Code 5271.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in this case.


Entitlement to an initial compensable disability rating for service-connected residuals of cholecystectomy disability.

The law and regulations for an increased rating are stated above and will not be repeated here.  

Assignment of a diagnostic code.

The Veteran's service-connected residuals of cholecystectomy disability is currently rated as noncompensable, or zero percent disabling, under the criteria of Diagnostic Codes 7318 [Gall bladder, removal of] and 7805 [Scars, other (including linear scars)].  The Veteran's service-connected residuals of cholecystectomy are manifested by no gastrointestinal symptoms, no heartburn, gas or indigestion, no abdominal pain, and a surgical scar located on the upper right quadrant of the Veteran's abdomen measuring 1.3 centimeters at maximum width and 17.1 centimeters at maximum length, with no tenderness on palpation, no adherence to underlying tissue, no limitation of motion, no underlying soft tissue damage, and no breakdown over the scar.  In essence, the residuals consist solely of a scar.  The Board observes that the claim was remanded for a medical evaluation of the Veteran's scar.  

After review of the record, the Board finds that Diagnostic Codes 7318 and 7805 are the most appropriate for the Veteran's service-connected residuals of cholecystectomy disability.  The Board notes that neither the Veteran nor her representative has contended that another diagnostic code is applicable.

Schedular criteria

Diagnostic Code 7318 provides a noncompensable disability rating for nonsymptomatic residuals of gall bladder removal.  A 10 percent disability rating is provided for residuals consisting of mild symptoms, and a 30 percent disability rating is provided for residuals consisting of severe symptoms.

Diagnostic Code 7805 provides that scars, including linear scars, are evaluated under Diagnostic Codes 7800 [Burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck], 7801 [Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear], 7802 [Burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear] and 7804 [unstable or painful scars].  

Schedular rating

As noted above, the Veteran's residuals do not include gastrointestinal symptoms, heartburn, gas or indigestion, and there are no complaints of abdominal pain.  In other words, the residuals, except for the scar, are nonsymptomatic.  Thus, the residuals, except for the scar, meet the criteria of Diagnostic Code 7318 for a noncompensable disability rating.

With regard to the scar, the medical examiner found it to be a linear scar on the upper right quadrant of the Veteran's abdomen measuring 1.3 centimeters at maximum width and 17.1 centimeters at maximum length, with no tenderness on palpation, no adherence to underlying tissue, no limitation of motion, no underlying soft tissue damage, and no breakdown over the scar.  Since the Veteran's scar is linear, it does not meet the criteria for Diagnostic Codes 7800, 7801 and 7802.  The Veteran's scar is also not painful or unstable.  Thus, it does not meet the criteria for Diagnostic Code 7804.  Thus, the scar also remains noncompensable.

Because the Veteran has no symptoms that meet compensable criteria of the relevant diagnostic codes, the Board finds that assignment of a compensable disability rating for service-connected residuals of cholecystectomy disability is not warranted.


Entitlement to an initial compensable disability rating for service-connected bilateral retina lattice degeneration and atrophic hole disability.

The law and regulations for an increased rating are stated above and will not be repeated here.  

Assignment of a diagnostic code.

The Veteran's service connected bilateral retina lattice degeneration and atrophic hole disability is currently rated as noncompensable, or zero percent disabling, under the criteria of Diagnostic Code 6011 [Retinal scars, atrophy, or irregularities].  The Veteran's service-connected bilateral retinal lattice degeneration and atrophic hole disability is manifested by no evidence of diplopia and full and intact retinas without scars or defects, and corrected vision of 20/20 in each eye.  The Veteran was also diagnosed by the June 2010 VA eye examiner with refractive error of high myopia, bilateral cataracts that are age related and not visually significant, and dry eye syndrome that is exacerbated by contact lens wear.  The Board notes that myopia is not a disability under VA regulations.

After review of the record, the Board finds that Diagnostic Code 6011 is the most appropriate for the Veteran's service-connected retinal disability.  The Board notes that neither the Veteran nor her representative has contended that another diagnostic code is applicable.

Schedular criteria

Diagnostic Code 6011 provides for a 10 percent disability rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Diagnostic Code 6011 also provides for an alternate evaluation to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.


Schedular rating

As noted above, the Veteran has no symptoms related to her service-connected retinal disability.  The June 2010 VA examiner found that the Veteran's retinas are full and intact and are without scars or defects.  Moreover, there was no evidence of diplopia or other visual impairment due to a retinal dysfunction.  In sum, after review of the entire record, the Board notes that the Veteran has no symptoms attributable to her service-connected retinal disability and that the criteria for a compensable disability under Diagnostic Code 6011 are not met and that an alternative evaluation does not result in a higher disability rating than the currently assigned noncompensable disability rating.  For those reasons, the Board finds that a compensable disability rating for service-connected bilateral retina lattice degeneration and atrophic hole disability is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With regard to the Veteran's right knee arthritis manifested by lack of range of flexion, the Board notes that the Veteran's condition has been rated as 10 percent disabling from the day after the Veteran was discharged from active duty, November 1, 2004.   The Board notes, as more thoroughly discussed above, that there is no medical evidence that shows the Veteran's limited right knee flexion met the criteria for a higher disability rating at any time between from November 1, 2004, to the present.  For those reasons, the Board finds that staged ratings are not warranted for the right knee.

With regard to the Veteran's right ankle disability, the Board has found that the Veteran's right ankle condition did not meet the criteria for a compensable disability rating until the May 7, 2009, VA examination.  The prior 2005 examiner reported dorsiflexion of 20 degrees and plantar flexion of 35 degrees in April 2005, or nearly full range of motion for the Veteran's right ankle.  For that reason, the Board finds that staged ratings are not warranted for the right ankle between November 1, 2004, and May 6, 2009.

With regard to the Veteran's residuals of cholecystectomy disability, the Board has reviewed the entire record and has determined that the clinical evidence shows no symptoms regarding the Veteran's scar or other gastrointestinal conditions that warrant a higher or compensable disability rating during the pendency of the Veteran's claim.  Similarly, the Board finds that the Veteran's bilateral retina lattice degeneration and atrophic hole disability has not been shown by clinical evidence of record to have changed to any degree during the pendency of the Veteran's claim.  Indeed, the June 2010 VA examination is the only evidence and it does not report symptoms that meet the criteria of a compensable disability rating.  Thus, staged ratings are not warranted for the residuals of cholecystectomy and bilateral retina disabilities.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court of Appeals for Veterans Claims has provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected right knee, right ankle, residuals of cholecystectomy and bilateral retinal disabilities.  The medical evidence fails to demonstrate that the symptomatology of any of the Veteran's disabilities is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate that the Veteran has required frequent hospitalizations for any of her disabilities and, that although the Veteran's knee and ankle disabilities may prevent employment requiring the Veteran to stand for long periods or walk distances in excess of a mile, they do not appear to be of such a degree that the Veteran could not obtain and follow substantial employment that is more sedentary.






ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to an initial disability rating in excess of 10 percent for a service- connected right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a service-connected right ankle disability from November 1, 2004, to May 6, 2009, is denied.

Entitlement to a 20 percent disability rating for a service-connected right ankle disability for the period beginning May 7, 2009, is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for service-connected residuals of cholecystectomy disability is denied.

Entitlement to an initial compensable disability rating for service-connected bilateral retina lattice degeneration and atrophic hole disability is denied.




____________________________________________
FRANK J. FLOWERS	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


